IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-83,021-01


                        EX PARTE JARED MORRISON, Applicant



                       ORDER PURSUANT TO TEXAS RULES OF
                         APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                          ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number CR29320A in the 385th District Court of Midland County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant who was a minor TEX . CODE CRIM . PROC. art 57.02(h) . T EX. R. A PP.

P. Rule 9.10(a). Pursuant to Texas Rule of Appellate Procedure 9.10, the Clerk sought a

ruling from the Court and thereafter notified the parties. The Court now orders the Clerk

of this Court to redact or seal the discovered sensitive data from the records identified and

listed below. The Court further orders the trial court clerk, the clerk of the court of
                                                                         Rule 9.10 Order - 2

appeals, or any entity or individual possessing the following documents to redact or seal

the documents pursuant to this order:

       1.     Clerk’s Record Vol. 1 of 2

       2.     Clerks Record Vol. 2 of 2




Filed: May 27, 2015

Do not publish